LEWIS
BRISBOIS
BISGAARD
& SVATH LLP

ATTORNEYS AT LAW

Se CS SH th & HH Ne

hh be he wd he er he tet — —_— —_ — — —_
SS “SH UO me OH UN lUOO NS ONO BCU ONS el

 

 

Case 3:20-cv-08279-SMB Document 1-3 Filed 10/27/20 Page 1 of 30

INDEX OF EXHIBITS TO NOTICE OF REMOVAL
IN UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

State Court record re Kadjia Abdiaziz, for the wrongful death statutory beneficiaries of
Ibrahim Abdiaziz, Plaintiff, v. Janpal Singh and Jane Doe Singh, husband and wife;
Mengstab Maekele and Jane Doe Maekele, Iusband and wife; Satnam Singh dba S. Singh
Transport, a California company; John and Jane Does I-X; and ABC Business Entities I-
X, Defendants, Yavapai County Superior Court Case No. P1300CV202000604.

All process, pleadings and orders filed with the Superior Court:

Exhibit A: Summons against Mengstab Maekele
Complaint / Request for Trial by Jury
Certificate of Compulsory Arbitration
Demand for Jury Trial
Discovery Tier Level 3 Designation
Exhibit B: Copy of Notice of Filing Notice of Removal (Yavapai County
Superior Court No. P1300CV202000604)
Civil Cover Sheet
Exhibit C: Summons against Janpal Singh and Jane Doe Singh
Summons against Satnam Singh dba Singh Transport
Exhibit D: Declaration of Matthew D. Kleifield
Exhibit E: Correspondence to Co-Defendants Janpal Singh and Satnam

Singh dba 8. Singh Transport.

48 19-5620-1935.1

 

 
Case 3:20-cv-08279-SMB Document 1-3 Filed 10/27/20 Page 2 of 30

EXHIBIT A

 
SNTLLNS Ing Huns acd emjeEnizy

Case 3:20-cv-08279-SMB Document 1-3 Filed 10/27/20 Page 3 of 30

Person/Attomey Filing: Robert W Boatman

Mailing Address: 2575 E Camelback Rd, Ste 1100

City, State, Zip Code: Phoenix, AZ 85016

Phone Number: (602) 530-8000

E-Mail Address: rwb@eknet.com

[ ] Representing Self, Without an Attorney

(If Attorney) State Bar Number: 009619, Issuing State; AZ

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF YAVAPAI

Kadija Abdiaziz
Plaintiff(s), é Case No. P1300CV202000604
¥.
Janpal Singh, et al. SUMMONS
Defendant(s).
To:Jane Doe Maekele

WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT _
AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

1.

2.

A: lawsuit has been filed against you. A copy of the lawsuit and other court papers were
served on you with this Summons.

If you do not want a judgment taken against you without your input, you must file;an
Answer in writing with the Court, and you must pay the required filing fee. To file your
Answer, take or send the papers to Clerk of the Superior Court, 120 South Cortez Street,
Prescott, Arizona 86303 or electronically file your Answer through oneiof Arizona's

roved electronic filin at http:// .azcourts.gov/efili formation.
Mail a copy of the. Answer to the other party, the Plaintiff, at the address listed on the top
of this Summons. nh
Note: If-you do not file electronically you will not have electronic access to. the documents
in this case,

*

. If this Summons and the other court papers were served on you within the State of

Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the,
date of service, not counting the day of service. If this Summons and the other court papers
were served on you outside the State of Arizona, your Answer must be filed within
THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
service. +

 

 

 
SUCEINS og ng eT neeTy

Case 3:20-cv-08279-SMB Document 1-3 Filed 10/27/20 Page 4 of 30

Requests for reasonable accommodation for persons with disabilities must be made to
the court by parties at least 3 working days in advance of a scheduled court proceeding.

GIVEN under my band and the Seal of the Superior Court of the State of Arizona in
and for the County of YAVAPAI

SIGNED AND SEALED this date:July 23, 2020

DONNA McQUALITY
Clerk of Superior Court

By:KMADDEN .
Deputy Clerk

 

 

 

 
ee ee ee ee
wmwh WwW Nw = ©

2 5005) 3 DC ta Ee tal ee

Case 3:20-cv-08279-SMB Document 1-3 Filed 10/27/20 Page 5 of 30

1 Robert W. Boatman (009619) (Case Nox PIscocWaaang0es4

on L, (019708)
pairaan mi 1277)

  

hoenix, Arizona 85016-9225

iy
600 530-8006
| Attorneys for Plaintiff

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF YAVAPAI

 

| Kadija Abdiaziz, for the wrongful death
statutory beneficiaries of Ibrahim Abdiaziz,
Plaintiff, No.
aye Complaint

| Janpal Singh and Jane Doe Singh, husband and

wife; Mengstab Maekele and Jane Doe (Tort ~ Motor Vehicle; Wrongful

Maekele, husband and wife; Satnam Singh dha | Death)

5. Singh Transport, 2 California company;
| John and Jane Does I-X; and ABC Business

 

 

 

1, Cou UAnEoaelee Gees decedent, Ibrahim Abdiaziz. At all
relevant times, she was a resident of Kenya, Africa, She brings this claim for the statutory
beneficiaries of Ibrahim Abdiaziz, including Ibrahim’s parents, Timara Mohamrozd and
Hassan Haji, and his children, Khalid Hassan, Marwa Ibrahim, and Zamzam Ibrahim and
the Estate of Abdiaziz Ibrahim (collectively, “Plaintiff”.

2. Defendant Janpal Singh (hereafter, “Defendant Singh") was, at the time of the

 

 

 
Case 3:20-cv-08279-SMB Document 1-3 Filed 10/27/20 Page 6 of 30

j accident, a resident of California, and was acting on behalf of his marital community, At
| all times material hereto, Defendant Singh was acting in the course and scope of his
| employment with Defendant Singh Transport,

| 3, Defendant Mengstab Mackele (hereafter, “Defendant Mackele") was, at the

| persons, corporations, companies, partnerships, or other entities which are believed to have
| participated in the wrongs alleged in this Complaint. Leave to amend will be sought when
the true identities of these Defendants become known.

6 The actions giving rise to this Complaint, caused by al! Defendants, occurred
| in Yavapai County, Arizona, For these reasons, jurisdiction and venue are proper in

Yavapai County, Arizona.

18 |
19
20
21 |

FACTUAL ALLEGATIONS
7. On July 27, 2019, Defendant Singh was driving a tractor-trailer east on the I-

| Mackele was also driving a semi-truck East on the 1-40, Abdiaziz Ibrahim was asleep in
| the sleeper cab of the vehicle Defendant Mackele was driving,
&, Sometime around 11:30, on July 27, 2019, Defendant Maekele collided with

| Defendant Singh’s vehicle, triggering a violent explosion. As a result of the Defendants’
28 | negligence, Abdiaziz Ibrahim died in the erash.

2

 

 

 

 

 
Case 3:20-cv-08279-SMB Document 1-3 Filed 10/27/20 Page 7 of 30
7

COUNT ONE - NEGLIGENCE
DEFENDANT SINGH
9. Plaintiff realleges and incorporates by reference all paragraphs as if fully set

10. Defendant Singh, at the above time and place, operated his vehicle in a
| negligent, careless and reckless manner in that, among other things, he failed to obey traffic
} laws and filly pull to the side of the road, causing the collision with co-Defendant Mackele.
1]. As a direct and proximate result of Defendant Singh’s negligence and
) carelessness, Plaintiff has lost, and will continue in the future to suffer the less of love,

15 || into the future,
16 | - NEGLIG
17] DEFENDANT MAEKELE

13, Plaintiff realleges and incorporates by reference ail paragraphs as if fully set

14. Defendant Maekele, at the above time and place, aperated his vehicle in a

   

15. As a direct and proximate result of Defendant Mackele’s negligence and
carelessness, Plaintiff has lost, and will continue in the future to suffer the loss of love,

suffering, and will continue to do so into the future.
16. Asa direct and proximate result of the negligence of Defendant Maekele,

3

 

 

 
Case 3:20-cv-08279-SMB Document 1-3 Filed 10/27/20 Page 8 of 30

TIER DESIGNATION
17, Given the magnitude of damages-and complex nature of the issues, Plaintiff
| Certifies that this case warrants management and pretrial discovery under Tier 3.
DEMAND FOR JURY TRIAL
Plaintiff hereby demands a trial by jury in this matter.
PRAYER

WHEREFORE, Plaintiff prays for judament against the Defendants, jointly and
severally, against each of them, including:

A, For compensatory damages according to proof at trial;

B. ‘For the expenses of funeral and burial;

C. ‘For other general and special damages as allowed by law for the wrongful
| death of Abdiaziz Ibrahim;
D. The income and services that have already been lost as a result of the death,
| and that are reasonably probable to be lost in the future; and
E. For such further relief and orders as this Court deems appropriate.

DATED: July 23, 2020.
oe PA.

By:
Robert W. Boatman
Shannon L. Clark
Matthew R. Hoatman
2575 East Camelback Road
Phoenix, Arizona 35016
Attorneys for Plaintiff

 

 

er. ee

 

 

 
ettena Ee ting ask egeuery

Case 3:20-cv-08279-SMB Document 1-3 Filed 10/27/20 Page 9 of 30

FILED
DOENA MeQUALITY
CLERK, SLAERION COURT
9123/2020‘ 3.4PM
BY: EMALDEN
Person/Attomey Filing: Robert W Boatman Vaal
Mailing Address: 2575 E Camelback Rd, Ste 1100 Cas os PsDocvattees
City, State, Zip Code: Phoenix, AZ 85016 er
Phone Number: (602) 530-8000
E-Mail Address: rwb@glnet.com
{2 ] Representing Self, Without an Attomcy
(if Attorney) State Bar Number: 009619, Issuing State: AZ
IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF YAVAPAI
Kadija Abdiaziz
Plaintiffs), Case No,
Vv.
Janpal Singh, et al. CERTIFICATE OF
Defendant(s). COMPULSORY ARBITRATION

I certify thet I am aware of the dollar limits and any other limitations set forth by the

Local Rules of Practice for the Yavapai County Superior Court, and { further certify that
this case IS NOT subject to compulsory arbitration, as provided by Rules 72 through 77 of
the Arizona Rules of Civil Procedure.

RESPECTFULLY SUBMITTED this

By: Robert W Boatman /s/
Plaintiff/Attomey for Plaintiff

 

 

 
Case 3:20-cv-08279-SMB Document 1-3

=

| Robert W. Bostman (009619)
on L. Clark (019708)
t.
oatman (031277)
n
| 2575 East Camelback Road
i Phoenix, Arizona 85016-9225

602-530-8000
| Attorneys for Plaintiff

| Kadija Abdiaziz, for the wrongful death
statutory beneficiaries of Ibrahim Abdiaziz,

Plaintiff,

  
 

| wife; Mengstab Maekele and Jane Doe

| S. Singh Transport, a California company;
| John and Jane Does I-X; and ABC Business
Entities 1-X,

Defendants.

| Janpal Singh and Jane Doe Singh, husband and
Mackele, husband and wife; Satnam Singh dba

Filed 10/27/20 Page 10 of 30

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF YAVAPAI

No.
Demand for Jury Trial

 

 

 

DATED: July 23, 2020,

=

£)40416v1/29627-000)

 

By:

Plaintiff, through undersigned counacl, hereby demands a tial by jury of all issues
So triable, in accordance with Rule 38(b), Arizona Rules of Civil Procedure.

GALLAGHER A KEY, PA.
a

 

 

Shannon L, Clark

Matthew R, Boatman

2575 East Camelback Road
Phoenix, Arizona 85016
Attorneys for Plaintiff

 

 

 

 

 
Case 3:20-cv-08279-SMB Document 1-3 Filed 10/27/20 Page 11 of 30

EXHIBIT B

 
BRISBOIS
BISGAARD
& SMITH LIP

ATTORNEYS AT LAW

ee ee | ee | ee

Yy NM NH HM NN NO mem mm it
on TD AF Fk BD NO SOUCllUlUMDOEUcGlUNDNUlUlllelUelUCULNlUrel CU

 

 

Case 3:20-cv-08279-SMB Documenti1-3 Filed 10/27/20

MATTHEW D. KLEIFIELD, SB #011564

Matthew. Kleifield@lewisbrisbois.com
JACK C. PEMBERTON, SB #024145

Jack.Pemberton@lewisbrisbois.com

LEWIS BRISBOIS BISGAARD & SMITH LLP
Phoenix Plaza Tower IIT

2929 North Central Avenue, Suite 1700

Phoenix, Arizona 85012-2761

Telephone: 602.385.1040

Facsimile: 602,385.1051

Firm email: azdocketing@lewisbrisbois.com
Attorneys for Mengstab Maekele

Page 12 of 30

SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF YAVAPAI

Kadija Abdiaziz, for the wrongful death
statutory beneficiaries of Ibrahim
Abdiaziz,

Plaintiff,
VS.

J anpal Singh and Jane Doe Singh, husband
and wife; Mengstab Maekele and Jane Doe
Maekele, husband and wife; Satnam Singh
dba S. Singh Transport, a California
company; John and Jane Does I-X; and
ABC Business Entities I-X,

Defendants.

 

 

No. P1300CV202000604

NOTIFICATION OF FILING NOTICE
OF REMOVAL OF ACTION

(The Honorable John Napper)

TO: THE CLERK OF THE COURT, PLAINTIFF AND THEIR ATTORNEYS OF

RECORD:

PLEASE TAKE NOTICE that on the 15" day of October, 2020, Mengstab Maekele

(“Defendant”) in the above-entitled action, filed his Notice of Removal in the United

States District Court for the District Court of Arizona (Phoenix Division) for removal of

this action to that Court. A full and correct copy of said Notice of Removal is attached

hereto as Exhibit 1.

Defendant respectfully requests that this Court proceed no further in this action

unless and until such time as the action may be remanded by order of the United States

District Court for the District of Arizona.

48 12-9940-0399. I

 

 
LEWIS
BRISBOIS

BISGAARD
& SMITH LIP

ATTORNEYS AT LAW

eo CO 4 HD wh & WwW Ro —

Ye BM HB NM NR Om mmm mmm
ae do — so, ee Os Oe Os os

 

 

Case 3:20-cv-08279-SMB Document 1-3 Filed 10/27/20 Page 13 of 30

DATED this 27" day of October, 2020.

ORIGINAL of the foregoing e-filed
this 27" day of October, 2020,and copy
sent Via E-Filing system to:

The Honorable John Napper
Yavapai County Superior Court

COPY of the foregoing e-mailed
this 27" day of October, 2020 to:

Robert W. Boatman
Shannon L. Clark

Matthew R. Boatman
Gallagher & Kennedy, P.A.
2575 East Camelback Road
Phoenix, Arizona 85016
rwb@gknet.com
sle@gknet.com
matt.boatman@gknet.com

/s/ Allison E. Moore

4812-9940-0399.1

LEWIS BRISBOIS BISGAARD &
SMITH LLP

By: /s/ Matthew D. Kleifield
Matthew D. Kleifield
Jack C. Pemberton
Attorneys for Mengstab Maekele

 

 
 

Case 3:20-cv-08279-SMB Document 1-3 Filed 10/27/20 Page 14 of 30

EXHIBIT C

 
SPSL SLPH 8S wey Aon uNogogHtizy

Case 3:20-cv-08279-SMB Document 1-3 Filed 10/27/20 Page 15 of 30

Person/Attomey Filing: Robert W Boatman

Mailing Address: 2575 E Camelback Rd, Ste 1100

City, State, Zip Code: Phoenix, AZ 85016

Phone Number: (602) 530-8000

E-Mail Address:rwb@gknet.com

[ ] Representing Self, Without an Attorney

(If Attorney) State Bar Number: 009619, Issuing State: AZ

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF YAVAPAI

Kadija Abdiaziz

Plaintiff(s), Case No. P1300CV202000604
v.

Janpal Singh, et al. SUMMONS

Defendant(s).

To: Janpal Singh

WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
served on you with this Summons.

2. If you do not want a judgment taken against you without your input, you must file an
Answer in writing with the Court, and you must pay the required filing fee. To file your
Answer, take or send the papers to Clerk of the Superior Court, 120 South Cortez Street,
Prescott, Arizona 86303 or electronically file your Answer through one of Arizona's
approved electronic filing systems at http://www.azcourts.gov/efilinginformation.

Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
of this Summons.

Note: If you do not file electronically you will not have electronic access to the documents
in this case.

3. Ifthis Summons and the other court papers were served on you within the State of
Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
date of service, not counting the day of service. If this Summons and the other court papers
were served on you outside the State of Arizona, your Answer must be filed within
THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of

service.

 
OPEL 6ire 185 UiOg AOD UNojOqungY

Case 3:20-cv-08279-SMB Document 1-3 Filed 10/27/20 Page 16 of 30

Requests for reasonable accommodation for persons with disabilities must be made to
the court by parties at least 3 working days in advance of a scheduled court proceeding.

GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
and for the County of YAVAPAI

SIGNED AND SEALED this date: July 23, 2020

DONNA MeQUALITY
Clerk of Superior Court

By:KMADDEN
Deputy Clerk

 

 
GFRESLIE 285 wy ACL urajoqunzy

Case 3:20-cv-08279-SMB Document 1-3 Filed 10/27/20 Page 17 of 30

Person/Attorney Filing: Robert W Boatman

Mailing Address: 2575 E Camelback Rd, Ste 1100

City, State, Zip Code: Phoenix, AZ 85016

Phone Number: (602) 530-8000

E-Mail Address: rwb@gknet.com

[ | Representing Self, Without an Attorney

{If Attorney) State Bar Number: 009619, Issuing State: AZ

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF YAVAPAI

Kadija Abdiaziz

Plaintiff(s), Case No. P1300CV202000604
v.

Janpal Singh, et al. SUMMONS

Defendant(s).

To: Jane Doe Maekele

WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
served on you with this Summons.

2. If you do not want a judgment taken against you without your input, you must file an
Answer in writing with the Court, and you must pay the required filing fee. To file your
Answer, take or send the papers to Clerk of the Superior Court, 120 South Cortez Street,
Prescott, Arizona 86303 or electronically file your Answer through one of Arizona's
approved electronic filing systems at http://www.azcourts.gov/efilinginformation.

Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
of this Summons.

Note: If you do not file electronically you will not have electronic access to the documents
in this case.

 

3. If this Summons and the other court papers were served on you within the State of
Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
date of service, not counting the day of service. If this Summons and the other court papers
were served on you outside the State of Arizona, your Answer must be filed within
THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
service.
O08E6Lr# 195 UOg ADB NaQeqngy

Case 3:20-cv-08279-SMB Document 1-3 Filed 10/27/20 Page 18 of 30

Requests for reasonable accommodation for persons with disabilities must be made to
the court by parties at least 3 working days in advance of a scheduled court proceeding.

GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
and for the County of YAVAPAI

SIGNED AND SEALED this date: July 23, 2020

DONNA MeQUALITY
Clerk of Superior Court

By:KMADDEN
Deputy Clerk

 

 
GPSEGL ra Bg urOy Aco jnOjOqmzy

Case 3:20-cv-08279-SMB Document 1-3 Filed 10/27/20 Page 19 of 30

Person/Attomey Filing: Robert W Boatman

Mailing Address: 2575 E Camelback Rd, Ste 1100

City, State, Zip Code: Phoenix, AZ 85016

Phone Number: (602) 530-8000

E-Mail Address: rwh@gknet.com

{ ] Representing Self, Without an Attorney

(If Attorney) State Bar Number: 009619, Issuing State: AZ

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF YAVAPAI

Kadija Abdiaziz

Plaintiff(s), Case No. P1300CV202000604
v.

Janpal Singh, et al. SUMMONS

Defendant(s).

To:Satnam Singh, DBA S. Singh Transport, a California company

WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
AFFECTS YOUR RIGHTS, READ THIS SUMMONS CAREFULLY. IF YOU DO
NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
served on you with this Summons.

2. If you do not want a judgment taken against you without your input, you must file an
Answer in writing with the Court, and you must pay the required filing fee. To file your

Answer, take or send the papers to Clerk of the Superior Court, 120 South Cortez Street,
Prescott, Arizona 86303 or electronically file your Answer through one of Arizona's

approved electronic filing systems at hitp://www.azcourts. gov/efilinginformation.

Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
of this Summons.

Note: If you do not file electronically you will not have electronic access to the documents
in this case,

3. If this Summons and the other court papers were served on you within the State of
Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
date of service, not counting the day of service. If this Summons and the other court papers
were served on you outside the State of Arizona, your Answer must be filed within
THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
service.

 
GFREG LEN eg ules AOD NODoOg Ney

Case 3:20-cv-08279-SMB Document 1-3 Filed 10/27/20 Page 20 of 30

Requests for reasonable accommodation for persons with disabilities must be made to
the court by parties at least 3 working days in advance of a scheduled court proceeding.

GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
and for the County of YAVAPAI

SIGNED AND SEALED this date:July 23, 2020

DONNA MceQUALITY
Clerk of Superior Court

By:KMADDEN
Deputy Clerk

 

 
Case 3:20-cv-08279-SMB Document 1-3 Filed 10/27/20 Page 21 of 30

EXHIBIT D

 
LEWIS
BRISBOIS

BISGAARD
& SMI LiP

ATTORNEYS AT LAW

we C2 “4 NA Oe HR om

mmm mmm mk
eC SN A elUlUMmUNUlUlUlLlUCS

19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-08279-SMB Document 1-3 Filed 10/27/20 Page 22 of 30

MATTHEW D. KLEIFIELD, SB 4011564

Matthew. Kleifield@lewisbrisbois.com
JACK C. PEMBERTON, SB #024145

Jack,Pemberton@lewisbrishois.com

LEWIS BRISBOIS BISGAARD & SMITH LLP
Phoenix Plaza Tower II

2929 North Central Avenue, Suite 1700

Phoenix, Arizona 85012-2761

Telephone: 602.385.1040

Facsimile: 602.385.1051

Attorneys for Mengstab Maekele

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

Kadija Abdiaziz, for the wrongful death No.
statutory beneficiaries of Ibrahim
Abdiaziz,

Plaintiff, DECLARATION OF MATTHEW D.
KLEIFIELD
VS.

J anpal Singh and Jane Doe Singh, husband
and wife; Mengstab Maekele and Jane Doe
Maekele, husband and wife; Satnam Singh
dba S. Singh Transport, a California
company; John and Jane Does I-X; and
ABC Business Entities I-X,

Defendants.

 

 

 

 

The undersigned, Matthew D. Kleifield, hereby declares as follows:

I. I am counsel for Mengstab Maekele, in this action.

2. I have firsthand knowledge of the matters set forth herein. I submit this
verification pursuant to Local Rules of the United States District Court for the District of
Arizona, Local Rule 3.6(b).

3, Exhibit “A” to the Notice of Removal filed concurrently herewith constitutes

true and correct copies of all pleadings and other documents filed in the Superior Court of

4823-1390-4847,]

 

 
LEWIS
BRISBOIS
BISGAARD
& SMILP

ATTORNEYS AT LAW

eC fF STN A Be eNO lm

pe mmm mk mk mk mk mk
So nA BA ww OFklUwDlUNlUlmelUC

19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-08279-SMB Document 1-3 Filed 10/27/20 Page 23 of 30

the State of Arizona, in and for the County of Yavapai against Defendant Mengstab
Maekele.

4, Exhibit “B” to the Notice of Removal filed concurrently herewith constitutes
true and correct copies of the Notice of Filing Notice of Removal with the Yavapai County
Superior Court No. P1300CV202000604.

5. Exhibit “C” to the Notice of Removal filed concurrently herewith constitutes
the true and correct copies of all pleadings and other documents filed in the Superior Court
of the State of Arizona, in and for the County of Yavapai against Defendants J anpal Singh
and Satna Singh dba Singh Transport.

6. Exhibit “E” to the Notice of Removal filed concurrently herewith constitutes
two true and correct copies of correspondence sent to Co-Defendants Janpal Singh and
Satnam Singh dba S. Singh Transport. Neither Co-Defendant responded to Defendant’s
correspondence, and Defendant is not aware of either Co-Defendant filing a responsive
pleading to Plaintiff's Complaint.

I declare under penalty of perjury that the foregoing is true and correct to the best of
my knowledge.
DATED this 27" day of October, ;

Matthew D. Kleifield

 

4823-1390-4847. I 2

 

 
Case 3:20-cv-08279-SMB Document 1-3 Filed 10/27/20 Page 24 of 30

EXHIBIT E

 
Case 3:20-cv-08279-SMB Document 1-3 Filed 10/27/20 Page 25 of 30

Jack C. Pemberton

Phoenix Plaza Tower Il
C 2929 North Central Avenue, Suite 1700

Phoenix, Arizona 85012-2761
B R | S BO | S Jack. Pemberton@lewisbrisbois.com
LEWIS BRISBOIS BISGAARD & SMITH ELP Direct: 602.385.7842

October 19, 2020

VIA OVERNIGHT MAIL

Satnam Singh

S. Singh Transport

12213 Richfield Drive

Rancho Cucamonga, CA 91739

In re: Kadija Abdiaziz y. Janpal Singh, et. al. — Consent to Removal to Federal Court
Dear Satnam:

Lewis Brisbois Bisgaard & Smith, LLP represents Mengstab Maekele in the defense of the
above-referenced litigation. In the lawsuit, Plaintiff Kadia Abdiaziz alleges that on July 27, 2019,
her husband suffered fatal injuries in connection with a commercial vehicle accident on |-40 near
milepost 105 in Yavapai County, Arizona. After obtaining the Yavapai County Superior Court file,
we understand that you have been served with a copy of Plaintiff's complaint, summons, and other
documents. We are unaware whether you have retained counsel as to date no responsive
pleading to Plaintiff's complaint has been filed on your behalf.

We intend to remove this matter from the Yavapai County Superior Court to the United
States District Court for the District of Arizona in Phoenix, Arizona. The purpose of this letter is to
determine whether you will consent to the removal as set forth in 28 U.S.C. 1446(b}(2). Our
deadline to do so is October 28, 2020, so time is of the essence for your response. Enclosed
herein for your convenience is a form indicating whether you agree to the removal. Please
complete the same by signing and returning it if you consent. You may do so by mailing it in the
enclosed, self-addressed stamped envelope. Or, as a matter of convenience, simply e-mail me
whether we have your consent to remove,

lf you are not represented by counsel, please feel free to reach out to me if you have any
questions. If you are represented, please forward our letter to your counsel immediately. We
sincerely appreciate your anticipated cooperation.

 

ARIZONA + CALIFORNIA - COLORADO + CONNECTICUT + FLORIDA - GEORGIA © ILLINOIS « INDIANA + KANSAS - KENTUCKY

LOUISIANA + MARYLAND + MASSACHUSETTS + MISSOURI + NEVADA + NEW JERSEY + NEW MEXICO - NEW YORK

NORTH CAROLINA * CHIO » OREGON + PENNSYLVANIA + RHODEISLAND +» TEXAS + UTAH - WASHINGTON « WEST VIRGINIA
4831-1431-8031.1

 
Case 3:20-cv-08279-SMB Document 1-3 Filed 10/27/20 Page 26 of 30

Very truly yours,

Yack ©. Pemberton

Jack C. Pemberton for
LEWIS BRISBOIS BISGAARD & SMITH LLP

Enclosures: Removal Consent Form

LEWIS BRISBOIS BISGAARD & SMITH LLP
www. lewisbrisbois.com

4831-1431-8031.1
Case 3:20-cv-08279-SMB Document 1-3 Filed 10/27/20 Page 27 of 30

REMOVAL CONSENT FORM

I, Satnam Singh, doing business as Singh Transport hereby consent to
having the matter of Kadjia Abdiaziz v. Janpal Singh, et al.; Yavapai County
Superior Court Case No. P1300CV202000604, removed to the United States
District Court for the District of Arizona pursuant to 28 U.S.C. § 1446(b)(2)

DATE: , 2020

 

Satnam Singh

 

 

LEWIS BRISBOIS BISGAARD & SMITH LLP
www. lewisbrisbois.cam

4831-1431-8031.1

 
Case 3:20-cv-08279-SMB Document 1-3 Filed 10/27/20 Page 28 of 30

Jack C, Pemberton

Phoenix Plaza Tower Il
¢ 2929 North Central Avenue, Suite 1700

Phoenix, Arizona 85012-2761
B RR IS BO | S Jack. Pemberton@lewisbrisbois.com
irect: .385,7842
LEWIS BRISBOIS BISGAARD & SMITH LLP Direct: 602.385, 7

October 19, 2020

VIA OVERNIGHT MAIL

Janpal Singh
6262 Reseda Boulevard, Apt. 202
Tarzana, California 91335

Re: In re: Kadija Abdiaziz v. Janpal Singh, et. al. — Consent to Removal to Federal Court
Dear Janpal:

Lewis Brisbois Bisgaard & Smith, LLP represents Mengstab Maekele in the defense of the
above-referenced litigation. In the lawsuit, Plaintiff Kadia Abdiaziz alleges that on July 27, 2019,
her husband suffered fatal injuries in connection with a commercial vehicle accident on [-40 near
milepost 105 in Yavapai County, Arizona. After obtaining the Yavapai County Superior Court file,
we understand that you have been served with a copy of Plaintiffs complaint, summons, and other
documents. We are unaware whether you have retained counsel as to date no responsive
pleading to Plaintiff's complaint has been filed on your behalf.

We intend to remove this matter from the Yavapai County Superior Court to the United
States District Court for the District of Arizona in Phoenix, Arizona. The purpose of this letter is to
determine whether you will consent to the removal as set forth in 28 U.S.C. 1446(b)(2). Our
deadline to do so is October 28, 2020, so time is of the essence for your response. Enclosed
herein for your convenience is a form indicating whether you agree to the removal. Please
complete the same by signing and returning it if you consent. You may do so by mailing it in the
enclosed, self-addressed stamped envelope. Or, as a matter of convenience, simply e-mail me
whether we have your consent to remove.

If you are not represented by counsel, please feel free to reach out to me if you have any
questions. If you are represented, please forward our letter to your counsel immediately. We
sincerely appreciate your anticipated cooperation.

 

 

ARIZONA + CALIFORNIA + COLORADO + CONNECTICUT + FLORIDA + GEORGIA - ILLINOIS - INDIANA - KANSAS - KENTUCKY

LOUISIANA + MARYLAND + MASSACHUSETTS + MISSOURI + NEVADA + NEW JERSEY +- NEW MEXICO - NEW YORK

NORTH CAROLINA + OHIO + OREGON + PENNSYLVANIA - RHODE ISLAND - TEXAS + UTAH « WASHINGTON + WEST VIRGINIA
4812-6902-0623.1

 
Case 3:20-cv-08279-SMB Document 1-3 Filed 10/27/20 Page 29 of 30

Very truly yours,

Yack C. Pemberton

Jack C. Pemberton for
LEWIS BRISBOIS BISGAARD & SMITH LLP

Enclosures: Removal Consent Form

 

 

LEWIS BRISBOIS BISGAARD & SMITH LLP
www. lewisbrisbois.com

4812-6902-0623.1

 
 

Case 3:20-cv-08279-SMB Document 1-3 Filed 10/27/20 Page 30 of 30

REMOVAL CONSENT FORM

|, Janpal Singh hereby consent to having the matter of Kadjia Abdiaziz
v. Janpal Singh, et al; Yavapai County Superior Court Case No.
P1300CV202000604, removed to the United States District Court for the
District of Arizona pursuant to 28 U.S.C. § 1446(b)(2).

DATE: , 2020

 

Janpal Singh

 

 

LEWIS BRISBOIS BISGAARD & SMITH LLP
www. lewisbrisbois.com

4972-6902-0623.1

 
